                   Case 3:18-cr-00390-VC Document 93 Filed 07/01/20 Page 1 of 2



    1 LAW OFFICES OF JONATHAN D. McDOUGALL
      JONATHAN D. McDOUGALL, CA Bar No. 212359
    2   JMcDougall.Law@gmail.com
      1640 LAUREL STREET
    3 SAN CARLOS, CA 94070-5217
      TELEPHONE: 650.594.4200
    4 FACSIMILE: 650.594.4205

    5   PAMELA L. JOHNSTON, CA Bar No. 132558
          pjohnston@foley.com
    6   DANIEL R. STURM, CA Bar No. 314689
          dsturm@foley.com
    7   FOLEY & LARDNER LLP
        555 SOUTH FLOWER STREET, SUITE 3300
    8   LOS ANGELES, CA 90071-2411
        TELEPHONE: 213.972.4500
    9   FACSIMILE: 213.486.0065
  10    Attorneys for Defendant
        GREGORY JAMES CHRISMAN
  11

  12                             UNITED STATES DISTRICT COURT
  13                          NORTHERN DISTRICT OF CALIFORNIA
  14

  15    UNITED STATES OF AMERICA,                        Case No. 3:18 CR 390 VC
  16                                     Plaintiff,      [PROPOSED] ORDER GRANTING
                                                         DEFENDANT’S UNOPPOSED EX
  17                  vs.                                PARTE MOTION FOR
                                                         CONTINUANCE OF
  18    GREGORY JAMES CHRISMAN,                          SENTENCING HEARING AS
                                                         MODIFIED
  19                                   Defendant.
                                                         CURRENT SENTENCING DATE DATE:
  20                                                     July 13, 2020
                                                         TIME:        2:00 p.m.
  21
                                                         PROPOSED SENTENCING DATE DATE:
  22                                                     September 21, 2020
                                                         TIME:      2:00 p.m.
  23

  24

  25
  26

  27

  28

                    [Proposed] Order Granting Motion of Defendant Chrisman to Continue Sentencing Hearing
                                                      1                         Case No. 3:18 CR 390 VC
4852-3290-0289.3
                        Case 3:18-cr-00390-VC Document 93 Filed 07/01/20 Page 2 of 2



    1              On June 29, 2020, defendant Gregory Chrisman filed an Unopposed Ex Parte
    2   Application seeking a continuance of his sentencing date and all related dates. The
    3   government does not oppose this request. For the reasons stated in the ex parte
    4   application and for good cause shown, IT IS HEREBY ORDERED THAT:
    5              1.      The sentencing hearing for the above-captioned defendant is continued from
    6   July 13, 2020 at 2:00 p.m. to October 19, 2020, at 2:00 p.m. His counsel is instructed to
    7   ensure he is aware of the movement of his sentencing date.
    8              2.      By no later than Monday, August 31, 2020, the Probation office shall
    9   prepare and provide to the parties and the Court the final presentence report.
  10               3.      By no later than Tuesday, September 15, 2020, each party shall file their
  11    final sentencing brief.
  12
                                                                              ISTRIC
                                                                         TES D      TC
  13
                                                                       TA




                                                                                                        O
                                                                  S




                                                                                                         U
                                                                 ED


  14




                                                                                                          RT
                                                                                       D
                           July 1, 2020                                        RDERE
                                                             UNIT




  15               DATED: _____________                                  S O O
                                                                  IT IS        DIFIED
                                                                          M  O




                                                                                                                 R NIA
                                                        Honorable Vince S Chhabria
  16
                                                        United States A
                                                                      District Court Judge
                                                                                                     br ia
                                                             NO




  17
                                                                                      inc   e Chha
                                                                           J u d ge V

                                                                                                                 FO
                                                              RT




  18
                                                                                                             LI
                                                                      ER
                                                                 H




                                                                                                         A
  19
                                                                           N                                 C
                                                                                             F
                                                                               D IS T IC T O
  20                                                                                 R
  21

  22

  23

  24

  25
  26

  27

  28

                        {Proposed] Order Granting Motion of Defendant Chrisman to Continue Sentencing Hearing
                                                          2                         Case No. 3:18 CR 390 VC
4852-3290-0289.3
